Name: Commission Regulation (EC) No 1633/2000 of 25 July 2000 amending Regulation (EEC) No 2825/93 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  food technology;  beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|32000R1633Commission Regulation (EC) No 1633/2000 of 25 July 2000 amending Regulation (EEC) No 2825/93 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks Official Journal L 187 , 26/07/2000 P. 0029 - 0029Commission Regulation (EC) No 1633/2000of 25 July 2000amending Regulation (EEC) No 2825/93 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinksTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Commission Regulation (EC) No 1510/2000(2), and in particular Article 13(5) thereof,Whereas:(1) Article 6 of Commission Regulation (EC) No 1222/24/of 30 May 1994 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds(3), as last amended by Regulation (EC) No 701/2000(4), makes the grant of export refunds on the products referred to in Commission Regulation (EEC) No 2825/93(5), as amended by Regulation (EC) No 3098/94(6), conditional on production of a certificate which, under Article 6b of Regulation (EC) No 1222/94, is valid for a maximum of one budget period. The budget period is laid down in Article 1(1a) of Regulation (EC) No 1222/94 and runs from 1 October of one year to 30 September of the following year. Article 5 of Regulation (EEC) No 2825/93 provides that the coefficient applicable to the quantities of cereals placed under control and distilled is to apply from 1 July until 30 June of the following year. To facilitate management of the activities of the distillers involved, those two periods should be harmonised and thus the period of validity for the coefficients brought into line with the period for the certificate. Article 5 of Regulation (EEC) No 2825/93 should be amended accordingly.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The second subparagraph of Article 5 of Regulation (EEC) No 2825/93 is replaced by the following:"It shall apply from 1 October until 30 September of the following year. Notwithstanding the preceding sentence, for the period 2000/2001, it shall apply from 1 July 2000 until 30 September 2001."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 174, 13.7.2000, p. 11.(3) OJ L 136, 31.5.1994, p. 5.(4) OJ L 83, 4.4.2000, p. 6.(5) OJ L 258, 16.10.1993, p. 6.(6) OJ L 328, 20.12.1994, p. 12.